Citation Nr: 1419007	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Indianapolis, Indiana.

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted throughout the appeal that his disability began within seven years of separation from active service in June 1971.  See 38 C.F.R. § 3.307(a)(3)(2013).  A private treatment record from Dr. Melin dated September 11, 1991 notes a "history of possible multiple sclerosis," with the Veteran reporting that he had been experiencing mild and subtle symptoms for the past two years.  A medical report from Credit Life Insurance Company, dated August 1982, provides a diagnosis of Demyelinating Disease - Brain Stem, signed by Dr. Campbell.  The record did not indicate the date of diagnosis.  

Based on the evidence available, it is unclear to the Board the approximate date of diagnoses for multiple sclerosis, or if there were manifestations of the disease between June 1971 and June 1978, the relevant presumptive time period in question under 38 C.F.R. § 3.307(a)(3).  Thus, a remand is necessary for further development.  

The Veteran has not been afforded a VA examination in relation his claim on appeal.  The record confirms a current diagnosis of multiple sclerosis; he reported experiencing symptoms within the presumptive period; and private treatment records reflect a diagnosis proximate to the presumptive period.  This record crosses the low threshold for triggering VA's duty to obtain an examination.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to VA to obtain all records of his treatment for demyelinating disease at Bridges, Campbell, and Woodall, Medical Corporation.  

If the Veteran fails to provide needed authorization, tell him that he should obtain the records and submit them himself.

2.  After securing the aforementioned records, to the extent available, schedule the Veteran for a VA examination to determine the likely etiology of his multiple sclerosis.  The claims file should be made available to the examiner.  

The examiner is to opine whether it is as least as likely as not (50 percent or greater probability) that the Veteran's multiple sclerosis was related to service; and if not, whether it is as least as likely as not that multiple sclerosis manifested to a compensable degree within the seven-year presumptive period following his separation from service in June 1971. 

In rendering the onion, the examiner is to consider the 1982 medical report reflecting a diagnosis of demyelinating disease, and discuss whether the types of symptoms that would yield such diagnosis could also be consistent with multiple sclerosis or its early manifestations.  Even if the demyelinating disease is not found to signify early signs of multiple sclerosis, the examiner should state whether, based on any other evidence of record, it is at least as likely as not that the Veteran experienced manifestations of multiple sclerosis to a compensable between June 1971 and June 1978.  

The examiner is to also consider the Veteran's statements as to onset and type of symptoms.  

The examiner must provide reasons for his/her opinions.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

3.  If the claim remains denied, furnish the Veteran and his representative with another supplemental statement of the case (SSOC), and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



